fy

AO 245B (Rev.-02/08/2019) Judgment in a Criminal Petty Case (Modified) Page I of |

aa

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT EN A CRIMINAL CASE |
Vv. (For Offenses Committed On or After November 1, 1987)

Sergio Cruz-Lopez Case Number: 3:19-mj-24490

 

 

 

 

 

 

 

 

Chloe §. Dillon seem nancenn

Defendant's Attdrney cory pea iF i

| [= t ‘ i i)

REGISTRATION NO. 91783298

THE DEFENDANT: 7 DEC 93 2019 |
pleaded guilty to count(s) 1 of Complaint

Db found guil CLERK US UIST eC ORNIA

was found guilty to count(s) SOUTHERN OISTAl FORNIA

 

 

-. after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense __ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
LJ Count(s) dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

A
‘A, TIME SERVED Oo days
\

 

Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
by defendant’s possession at the time of arrest upon their deportation or removal. Cewe~ ela COS

© epungegmomsngs ft Been be deported/removed with relative, Ure charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United. States Attorney of any material change in the defendant's economic circumstances,

Tuesday, December 3, 2019

 

Date of Imposition of Sentence

oo Ae kf OP et /
Received La Se 4 i |

DUSM — HONORABI/E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | 3:19-mj-24490_

 

 
